DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed September 24, 2020, has been entered.  Claims 1, 6, and 14 have been amended as requested.  The pending claims are 1-14.  
Said amendment is sufficient to overcome the claim objection set forth in section 4 of the last Office action (Non-Final Rejection mailed June 24, 2020).  Additionally, the claim rejections under 35 USC 112 as set forth in sections 5-7 of the last Office action are hereby withdrawn in view of said amendment.  


Terminal Disclaimer
The terminal disclaimer filed on October 8, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/081,529 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the double patenting rejection set forth in section 3 of the last Office action is hereby withdrawn.  

Response to Arguments
Applicant’s arguments (Amendment, page 6, 4th paragraph – page 8, 1st paragraph) filed the amendment, with respect to the claim rejections under 35 USC 102 and 103 by the Demirors reference (US 2013/0190465) have been fully considered and are persuasive.  In particular, as argued by applicant, the evidence of record does not support the presumption that the Demirors polyethylene composition would necessarily possess the presently claimed Crystallization Elution Fractionation (CEF) fraction from 70-90°C of equal to or greater than 80% of the total CEF fractions.  Additionally, while based on Temperature Rising Elution Fractionation (TREF), the data presented in Tables 13 and 14 of the Demirors reference would not suggest the presently claimed CEF fraction.  Therefore, the prior art rejections set forth in sections 11 and 12 are hereby withdrawn. 


Allowable Subject Matter
An updated search of the prior art has not produced any art that would render the claims unpatentable.    
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or reasonably suggest the linear low density polyethylene (LLDPE) composition of claim 1, the article of manufacture (e.g., an artificial turf) of claim 6, or the method of making an artificial turf filament of claim 14, wherein said LLDPE has the recited properties.  While US 2019/0062540 issued to Den Doelder et al. teaches a LLDPE composition having the same .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Specifically, the following references teach polyethylene compositions having some overlapping properties as those recited in applicant’s claims:
US 2013/0134088 issued to Dahringer.
US 2013/0150537 issued to Hermel-Davidock.
US 2014/0316085 issued to Stewart.
US 2014/0343229 issued to Weeks.
US 2019/0002676 issued to Miranda.
US 2020/0255608 issued to Yee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 12, 2021